Citation Nr: 0215353	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1974 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for a back condition that included muscle spasm.  
The veteran entered notice of disagreement with this decision 
in October 1999; the RO issued a statement of the case in 
November 1999; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in November 1999.  

The September 1999 rating decision also denied service 
connection for neck damage or a neck condition; however, the 
veteran did not enter a notice of disagreement with this 
decision.  Further, although in November 1999 the RO issued a 
statement of the case that included the issue of service 
connection for neck damage/neck condition, the veteran did 
not thereafter enter a substantive appeal as to this issue.  
Similarly, in a June 2001 rating decision, the RO denied 
service connection for nerve damage to the left arm.  The 
veteran entered a notice of disagreement with this decision, 
and the RO issued a statement of the case in September 2001.  
The veteran did not thereafter enter a substantive appeal as 
to this issue.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
these issues are not currently on appeal to the Board.


FINDINGS OF FACT

1.  In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
service connection claim; there is no reasonable possibility 
that additional assistance would further aid in 
substantiating the veteran's claim for VA compensation 
benefits. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether the veteran 
experienced continuous post-service symptomatology of low 
back pain subsequently diagnosed as degenerative disc disease 
at L5-S1. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for degenerative disc 
disease at L5-S1.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000 have been complied with.  In light of 
the grant of benefits sought on appeal, no further evidence 
is necessary to substantiate the veteran's claim.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2002).  In this veteran's 
case, there is no reasonable possibility that additional 
assistance would further aid in substantiating the veteran's 
claim for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West Supp. 2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifest to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).   

The veteran contends that he experienced chronic low back 
pain in service.  The veteran has reported histories of 
continuous post-service symptomatology of low back pain.  The 
veteran's representative contends that service connection 
should be granted because the veteran had low back pain in 
service and now has low back pain. 

In this case, the service medical records reflect that during 
service the veteran experienced chronic low back pain, as 
evidenced by multiple treatment entries from September 1974 
to September 1977, including three hospitalizations.  The 
service separation examination noted back pain that had been 
treated periodically during service, including during 
hospitalizations.  

Although the service medical records clearly establish that 
the veteran had chronic low back pain in service, low back 
pain is not a diagnosed disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (without a diagnosed or 
identifiable underlying disability, pain does not, in and of 
itself, constitute a disability for which service connection 
may be granted).  Notwithstanding the representative's 
contention that service connection should be granted because 
the veteran had low back pain in service and now has low back 
pain, the manifestation of joint pain in service, alone, does 
not warrant service connection.  See 38 C.F.R. § 3.303(b) 
("[t]his rule does not mean that any manifestation of joint 
pain . . . in service will permit service connection of 
arthritis . . . first shown as a clear-cut clinical entity, 
at some later date").  

As such, the Board will consider the question of whether 
there is a showing of continuity of symptoms of low back pain 
after discharge to support the claim.  
38 C.F.R. § 3.303(b).  After a review of the evidence, the 
Board finds that the evidence for and against the veteran's 
claim is in relative equipoise on the question of whether the 
veteran experienced continuous post-service symptomatology of 
low back pain, subsequently diagnosed as degenerative disc 
disease at L5-S1.  

In addition to the service medical record evidence of 
multiple complaints and treatment for low back pain, 
treatment records from the Oakland General Hospital reflect 
that after service in November 1980 the veteran presented 
with complaints of low back pain, and gave a history of 
intermittent low back pain for the previous 4 to 7 years, 
with onset in service.  Clinical findings in November 1980 
included lumbar spasm, tenderness over the sacroiliac joints 
bilaterally, and tenderness to the paravertebral musculature.  
Based on the veteran's history and the clinical findings, the 
diagnoses in November 1980 included chronic lumbar myofascial 
strain/myofascitis, sacroiliitis, and degenerative disc 
disease (or lumbar disc disease) about the L5-S1 (reportedly 
based on X-ray findings).  VA outpatient treatment records 
dated in 1998 reflect the veteran's report of a 20 to 22 year 
history of low back pain, and included findings of mild 
paraspinal tenderness and tenderness of the L4-L5 area of the 
lumbar spine, and positive straight leg raise.  Diagnoses 
during VA outpatient treatment, in September 1998, included a 
herniated lumbar disc and chronic low back pain.  A September 
1999 VA compensation examination report notes that there is 
of record magnetic resonance imaging (MRI) of the lumbar 
spine indicating "mild degenerative arthritic changes 
involving the facet joints, worse at the lower level."  This 
evidence tends to show a history of continuous post-service 
symptomatology of low back pain diagnosed as degenerative 
disc disease (or lumbar disc disease) about the L5-S1 or 
herniated lumbar disc.  

The evidence weighing against the veteran's claim includes 
the September 1999 VA compensation examination diagnosis of 
subjective complaint of low back pain without any objective 
pathology, and the VA examiner's opinion that "the veteran's 
current back complaint is not likely related to his in-
service back complaints."  The evidence also reflects that 
in 1990 the veteran complained of back pain following an 
injury in the area of his ribs, but does not otherwise 
reflect any actual injury to the low back due to this 
accident.  

With regard to the weight to assign the unfavorable VA 
medical diagnosis and opinion indicated in the September 1999 
examination report, as indicated by the veteran's 
representative, the basis for the VA examiner's etiology 
opinion is not indicated.  While the VA examiner relied on 
reportedly normal X-ray findings of the lumbosacral spine, 
the examiner noted but did not address the MRI report 
reflecting findings of "mild degenerative arthritic 
changes."  The September 1999 VA examination report did not 
take note of the VA outpatient treatment history of low back 
pain, clinical findings of tenderness and positive straight 
leg raise, or diagnosis (September 1998) of a herniated 
lumbar disc.  The September 1999 VA examination report is 
also incomplete in that it did not take note of the various 
low back or lumbar spine diagnoses rendered in November 1980 
during treatment at Oakland General Hospital.  

The Board finds the veteran's reported histories of 
continuous post-service low back pain to be credible.  The 
service medical records show chronic low back pain during 
service that did not result in a diagnosis during service, 
and that low back pain was noted at service separation.  
During the first post-service treatment for low back 
complaints after service in November 1980, about three years 
after service separation, the veteran reported histories of 
low back pain since service that had their onset during 
service.  The Board finds it significant that the histories 
the veteran presented of in-service onset of low back pain 
and continuous low back pain after service were reported in 
November 1980 for treatment purposes.  The veteran did not 
file his claim for service connection for a low back disorder 
until 1998.  More recently, subsequent to his claim for 
compensation, the veteran presented histories of low back 
pain since onset in service.  The Board otherwise finds no 
inconsistencies in the veteran's reported histories of low 
back pain symptomatology.  

The evidence favorable to the veteran includes evidence of 
low back pain during service and at service separation, and 
the veteran's credible histories of essentially continuous 
low back pain since service that resulted in a diagnosis of 
lumbar disc disease at L5-S1 (November 1980) and herniated 
lumbar disc (September 1998).  The evidence demonstrates 
continuity of symptomatology of low back pain that has been 
related to the diagnosed disability of degenerative disc 
disease (or lumbar disc disease) about the L5-S1 (1980) and 
herniated lumbar disc (1998). 

The Board finds that the unexplained September 1999 
examination report findings do not outweigh the other 
evidence of record that demonstrates continuous post-service 
symptomatology of low back pain that resulted in medical 
diagnoses of degenerative disc disease at L5-S1 (1980) and 
herniated lumbar disc (1998).  For these reasons, the Board 
finds that the evidence on the question of whether there is 
continuity of symptomatology after discharge to support the 
claim is in relative equipoise.  38 C.F.R. § 3.303(b).  With 
the resolution of reasonable doubt in the veteran's favor, 
the Board therefore finds that service connection is 
warranted for degenerative disc disease at L5-S1.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159).  


ORDER

Service connection for degenerative disc disease at L5-S1 is 
granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

